DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mark S. Caskey hereinafter (Caskey) US 2010/0064536 in view of Peter Skillman, hereinafter (Skillman) US 2007 /0188987 and further in view of Dong-Kyun KIM (KIM) . US 2008/0259094.
As per claim 21 Caskey disclose;

    PNG
    media_image1.png
    533
    938
    media_image1.png
    Greyscale


a substantially rectangular second screen (2132) comprising a beveled edge (A2) extending from a front surface of the second screen to the rear surface of the second screen (2132); 
a processor (fig. 8 item 810); and 
a first Hall effect sensor (Para 0111 “Hall sensors”) positioned adjacent to the first screen (Fig. 8 Located at display board 1); and 
a second Hall effect sensor (Para 0111 “Hall sensors”) positioned adjacent to the second screen, (Fig. 8 Located at display board 1),


    PNG
    media_image2.png
    456
    445
    media_image2.png
    Greyscale


wherein in the closed position, the first and second screens face away from a center of the device and the beveled edge of the first screen angles inwardly toward the rear surface of the second screen to provide an angled surface configured to facilitate (No specific details of angle claimed) opening the device (When closed see Fig. 13, beveled edges E1 and E2 forms groove with a gap between them to facilitate opening)
wherein in the open position, the first screen and the second screen lie substantially within a plane, (fig. 5 or fig. 9) 
wherein the processor (810) receives a first signal from the first Hall effect sensor and a second signal from the second Hall effect sensor, wherein the first signal is associated with a current position of the first screen relative to the second screen (Fig. 26 and 42 steps 4206, 4214, etc.), wherein the second signal is associated with a current position of the second screen relative to the first screen,
wherein the processor (fig. 8 item 819 works with processors in 864, 854 and 874 see Para 0094) is configured to detect a starting point of a change between the closed position and the open position based (Para 0094 “the sensors 874 and 876 may adapted to detect a folding configuration of the device 800 as one or more of the fully folded configuration illustrated in FIG. 2, the thumbing configuration illustrated in FIG. 3, the travel clock configuration 
wherein in response to detecting the change between the closed position and the open position, the processor determines the device is in a transitional state, (Fig. 8 and Para 0134 “the software controller may assume that the device is in transition to a known state” and Para 0168 “that the device is in a transitional configuration, and no change may be performed at the display panels, and processing may return to 4204.”)
wherein due to the determination that the device is in the transitional state, no user input to the device is possible. (Para 0134 “For example, if the determined hardware configuration is not one the predefined hardware configurations, the software controller may assume that the device is in transition to a known state and may wait for additional sensor inputs.” And Para 0168 “the device is in a transitional configuration, and no change may be performed at the display panels,”- Based on fig. 27 and Para 0138 “The electronic device 2701 may be responsive to one or more sensors to selectively display the keyboard area in a portrait orientation or a landscape orientation based on a detected orientation of the electronic device 2701.” Examiner interprets sensor input includes user input from touch screen or include any input from the system as controller is waiting for transition state to definite state)
In the alternative, to the extent that applicant’s argument that Caskey does not disclose a beveled edges for the first and second screen, then Skillman discloses well known arrangement of providing beveled edges (Fig. 2b item 134 and 136 and Para 0028 with beveled edges that helps opening the display housing-see para 0012 “The groove feature provides a visual and physical aid to enable the user to move the two housing segments into an open position.”) on two housings (102 and 104) of the laptop computer (Fig. 2A and 2B).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Caskey and Skillman by incorporating the teaching of Skillman into the device of Caskey. One having ordinary skill in the art would have found it motivated to provide beveled edges on housings of Skillman into system of Caskey for the purpose of providing a visual and physical aid to enable the user to move the two housing segments into an open position. (para 0012)
Caskey teaches in Fig. 8 and Para 0134 “the software controller may assume that the device is in transition to a known state” and Para 0168 “that the device is in a transitional configuration, and no change may be performed at the display panels, and processing may return to 4204.” But does not teach, well-known control method based on maximum time duration from the detected starting point. e.g. the processor determines the device is in a transitional state for a maximum time duration from the detected starting point, wherein no user 
However in analogues art KIM teaches well-known alternative steps to override system control steps based on maximum time duration, e.g. “If rotation of the display unit 330 is detected, the control unit 350 calculates how long time has passed since the last key input (604). The control unit 350 decides whether or not the period of time calculated in step 604 is shorter than a first threshold value (606). As used herein, the first threshold value refers to the maximum period of time to wait for a key input, i.e. how long the control unit 350 can receive a key input from the user and process it effectively. If a key input is made during this period of time, the control unit 350 determines that the user wishes to continue an operation in the corresponding mode. This is for the purpose of preventing a mode change caused by an unwanted movement of the user and the resulting rotation of the display unit 330.” 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by KIM to the device of Caskey would have yielded predicable results and resulted in an improved control system, that would allow for additional back up control steps to disable or override user input based on a maximum period of time passes, to make sure no unnecessary user input is received during device transition.

As per claim 3 combinations of Caskey and KIM disclose;

rotated relative to each other around the first fold location 110 until a back surface of the first panel 102 contacts a back surface of the second panel 104.)

As per claims 4 and 5 combinations of Caskey and KIM disclose;
the beveled edge of the first screen is angled between about 30 to about 90 degrees relative to the front surface of the first screen. - the beveled edge of the second screen is angled between about 30 to about 90 degrees relative to the front surface of the second screen. (Fig. above shows claimed angle, also Skillman disclose angle in claimed range see Para 0028)

As per claim 6 combinations of Caskey and KIM disclose;
the device is in the open position, the first and second screens are juxtaposed in the plane. (fig. 21, 5, or fig. 9)

As per claim 7 and 8 combinations of Caskey and KIM disclose;
the beveled edge of the first screen is formed in at least a portion of three sides of the first screen. - the beveled edge of the second screen is formed in at least a portion of three sides of the second screen. (Fig. 21 also Skillman Fig. 4)

As per claim 9 combinations of Caskey and KIM disclose;


Claims 10 and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caskey in view of Skillman and further in view of KIM. 
As per claim 10 Caskey disclose;

    PNG
    media_image1.png
    533
    938
    media_image1.png
    Greyscale

A handheld computing device (fig. 21 reproduced above), comprising: a processor (fig. 8); memory; 
a first screen (2122) comprising a magnet (Para 0117 item 1522 “By including sensors, such as electronic sensors, pressure sensors, magnetic field detectors, or any combination thereof,” magnetic field detectors require magnets at other screen) and a beveled edge (A1) extending from a front surface of the first screen to a rear surface of the first screen (2120); 
a second screen (2132) comprising a beveled edge (A2) extending from the front surface of the second screen to the rear surface of the second screen (2132);


    PNG
    media_image2.png
    456
    445
    media_image2.png
    Greyscale

wherein the second screen is connected to the first screen via a hinge (H), wherein the device is foldable between an open position and a closed position (when moved in direction C1 and C2 above and closed position shown in fig. 13),
 wherein in the closed position, the first and second screens face away from a center of the device and the beveled edge of the first screen angles inwardly toward the rear surface of the second screen to provide an angled surface configured to facilitate (No specific details of angle claimed) opening the device (When closed see Fig. 13, beveled edges E1 and E2 forms groove with a gap between them to facilitate opening)

wherein the processor (810) is configured to receive a first signal from the first Hall effect sensor and a second signal from the second Hall effect sensor, wherein the first signal is associated with a current position of the first screen relative to the second screen (Fig. 26 and 42 steps 4206, 4214, etc.), wherein the second signal is associated with a current position of the second screen relative to the first screen,
wherein the processor is configured to detect a starting point of a change between the closed position and the open position based on the first signal and the second signal (Fig. 42 item 4226, sensor input 4202, Fig. 43 4302 and 4326, fig. 56 5602 and 5630, When signal turns on e.g. detected is a starting point).
wherein in response to detecting the change between the closed position and the open position, the processor determines the device is in a transitional state, (Fig. 8 and Para 0134 “the software controller may assume that the device is in transition to a known state” and Para 0168 “that the device is in a transitional configuration, and no change may be performed at the display panels, and processing may return to 4204.”)
wherein due to the determination that the device is in the transitional state, no user input to the device is possible. (Para 0134 “For example, if the determined hardware configuration is not one the predefined hardware configurations, the software controller may assume that the device is in transition to a known state and may wait for additional sensor inputs.” And Para 0168 “the 
In the alternative, to the extent that applicant’s argument that Caskey does not disclose a beveled edges for the first and second screen, then Skillman discloses well known arrangement of providing beveled edges (Fig. 2b item 134 and 136 and Para 0028 with beveled edges that helps opening the display housing-see para 0012 “The groove feature provides a visual and physical aid to enable the user to move the two housing segments into an open position.”) on two housings (102 and 104) of the laptop computer (Fig. 2A and 2B). 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Caskey and Skillman by incorporating the teaching of Skillman into the device of Caskey. One having ordinary skill in the art would have found it motivated to provide beveled edges on housings of Skillman into system of Caskey for the purpose of providing a visual and physical aid to enable the user to move the two housing segments into an open position. (para 0012)
Caskey teaches in Fig. 8 and Para 0134 “the software controller may assume that the device is in transition to a known state” and Para 0168 “that the device is in a transitional configuration, and no change may be performed at the display panels, and processing may return to 4204.” But does not teach, well-known control method based on maximum time duration from the detected 
However in analogues art KIM teaches well-known alternative steps to override system control steps based on maximum time duration, e.g. “If rotation of the display unit 330 is detected, the control unit 350 calculates how long time has passed since the last key input (604). The control unit 350 decides whether or not the period of time calculated in step 604 is shorter than a first threshold value (606). As used herein, the first threshold value refers to the maximum period of time to wait for a key input, i.e. how long the control unit 350 can receive a key input from the user and process it effectively. If a key input is made during this period of time, the control unit 350 determines that the user wishes to continue an operation in the corresponding mode. This is for the purpose of preventing a mode change caused by an unwanted movement of the user and the resulting rotation of the display unit 330.” 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by KIM to the device of Caskey would have yielded predicable results and resulted in an improved control system, that would allow for additional back up control steps to disable or override user input based on a maximum period of time passes, to make sure no unnecessary user input is received during device transition.


the device is in the closed position, the front surface of the first screen and the front surface of the second screen are directed away from each other. (paragraph 0074 “the first panel 102 and the second panel 104 may be
rotated relative to each other around the first fold location 110 until a back surface of the first panel 102 contacts a back surface of the second panel 104.)

As per claim 13 combinations of Caskey and KIM disclose;
the beveled edge of the first screen is angled between about 30 to about 90 degrees relative to the front surface of the first screen. - the beveled edge of the second screen is angled between about 30 to about 90 degrees relative to the front surface of the second screen. (Fig. above shows claimed angle, also Skillman disclose angle in claimed range see Para 0028)

As per claim 14 combinations of Caskey and KIM disclose;
transitional state indicates the device is transitioning from the closed position
to the open position. (Para 0134 “For example, if the determined hardware configuration is not one the predefined hardware configurations, the software controller may assume that the device is in transition to a known state and may wait for additional sensor inputs.” And Para 0168 “the device is in a transitional configuration, and no change may be performed at the display panels,”- Examiner interprets sensor input includes user input from touch screen or include 
As per claim 15 combinations of Caskey and KIM disclose;
the device is in the open position, the first and second screens are juxtaposed in the plane. (fig. 21, 5, or fig. 9)

As per claim 16 and 17 combinations of Caskey and KIM disclose;
the beveled edge of the first screen is formed in at least a portion of three sides of the first screen. - the beveled edge of the second screen is formed in at least a portion of three sides of the second screen. (Fig. 21 also Skillman Fig. 4)

As per claim 18 combinations of Caskey and KIM disclose; the beveled edge of the first and second screens oppose each other when the device is in the closed position. (Fig. 18 and Skillman Fig. 2B)

Claims 19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caskey in view of Skillman and further in view of KIM.

Regarding claim 19, claim 19 is rejected for the same reason as claim 1, as claim 19 claims method to assemble all elements claimed in claim 21. See rejection of claim 21 above.
.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant’s argument Accordingly, for at least the reasons below, Applicant submits that the rejections of the claims under 35 U.S.C. § 103 should be reconsidered and withdrawn.
As a first example, the independent claims recite, inter alia,
wherein the processor is configured to detect a starting point of a change between the closed position and the open position based on the first signal and the second signal,
wherein in response to detecting the change between the closed position and the
open position, the processor determines the device is in a transitional state for a
maximum time duration from the detected starting point,
wherein no user input to the device is possible during the maximum time duration
from the detected starting point that the device is in the transitional state.
No cited reference or combination of references can be said to disclose, teach, or suggest such a feature. For at least this reason, the rejection should be withdrawn.

Examiner respectfully disagree because, Caskey teaches detection of transition state (Fig. 8 810, 864, 854 and 874) and controller waits (854) for transition state to complete, see (Para 0134 “For example, if the determined hardware configuration is not one the predefined hardware configurations, the software controller may assume that the device is in transition to a known state and may wait for additional sensor inputs.” . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835